UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:July 27, 2009 Home Federal Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 001-33795 68-0666697 (State or other jurisdiction (Commission File (I.R.S. Employer of incorporation) Number) Identification No.) 500 12th Avenue South Nampa, Idaho83651 (Address of principal executive offices and zip code) (208) 466-4634 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On July 27, 2009, Home Federal Bancorp, Inc. (“Company”) announced that its Board of Directors had authorized the repurchase of up to 834,900 shares, or approximately 5%, of the Company’s outstanding shares of common stock.A copy of the press release announcing the stock repurchase program is attached hereto as Exhibit 99.1 and incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d) Exhibits. 99.1 Press release of Home Federal Bancorp, Inc. dated July 27, 2009 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. HOME FEDERAL BANCORP, INC. Date:July 27, 2009 By: /s/Eric S. Nadeau Eric S. Nadeau Executive Vice President and Chief Financial Officer Exhibit 99.1
